Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This communication is in response to Applicant's Amendment filed 12/09/2020.  Applicant has amended claims 1, 6-7, 11 and 16-17.  Currently, claims 1-20 are pending in the application.

Response to Amendments
Acknowledgement to applicant’s amendment to claims 1, 6-7, 11, and 16-17 has been noted.  The claims have been reviewed, entered and found obviating to previously raised objections for minor informalities.  Objection to claims 1, 6-7, 11, and 16-17 is hereby withdrawn.
Examiner acknowledges Applicant’s request to hold the Nonstatutory obviousness-type Double Patent rejection in abeyance until concluding that the pending claims are otherwise allowable.

Response to Arguments
Applicant’s arguments filed in the amendment filed 12/09/2020, regarding claim 1 under 35 USC 103, have been fully considered but are not persuasive to overcome the references on record: Barnhill, JR (2009/0132698 A1 hereinafter “Barnhill”) in view of in further view of Ramsay et al. (US PG Pub 2010/0299639 A1 hereinafter “Ramsay”).
Applicant argues in relation to the claim limitation stating “Barnhill is wholly silent as to whether any of the “devices” in the “home network environment” are media playback devices.”  Examiner notes that Barnhill, paragraph 48, states that the service node can be implemented as firmware functionality to the one or more home devices 106.  It further states that the display 302 of the service node can display video and serve as an output display for any of the devices [106] such as media playback devices.  Examiner believes that such portion in Barnhill suggests that the home devices are media playback devices.
Applicant’s arguments filed in the amendment filed 12/09/2020, have been fully considered but are moot in view of new grounds of rejection.  
Applicant argues that prior art of reference, both Barnhill and Ramsay (top of page 12), fails to disclose the newly added amendments “determining whether the first playback device is (i) compatible for playing audio content with the group of playback devices and (ii) within a threshold proximity of at least one playback device of the group of playback devices, wherein the threshold proximity is suitable for playing audio content with the at least one playback device of the group”.  Please see the teaching of a new reference described below.  The new grounds are explained below, in the 35 USC 103 rejection section of this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
s 1, 4, 11, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11, 14, 17-18, 20 of U.S. Patent No. 10,257,035 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards configuring a playback device to join a group of playback devices in a playback system based on compatibility and proximity (i.e. zone) to the other playback devices in the group. 


Current Application
US Patent
10,257,035 B2
Comments


receiving an indication to add a first playback device to a playback system, wherein the playback system comprises a group of playback devices comprising at least a second playback device, 


and wherein the group of playback devices comprises a group name; 







determining whether the first playback device is (i) compatible for grouping with the group of playback devices and (ii) within a threshold proximity of at least one playback device of the group of playback devices; and in response to 










configuring the group of playback devices to include the first playback device.






receiving from a first playback device that is not configured for a multimedia playback system, a message indicating (i) the first playback device is available to join the multimedia playback system and 
(ii) one or more characteristics of the first playback device; 

14. The tangible, non-transitory computer-readable medium of claim 9, wherein the first playback device has a playback device name, and wherein the playback device name of the first playback device is different than the playback device name of the second playback device and the zone name of the bonded zone.


receiving information indicating (i) a playback zone in the multimedia playback system, (ii) a second playback device in the playback zone, and (iii) one or more characteristics of the second playback device; 
based on the one or more 

determining that the first playback device is compatible to join the playback zone as a part of a bonded zone with the second playback device; 


displaying on a user interface, a graphical representation selectable to configure the first playback device for the multimedia playback system as a part of the bonded zone with the second playback device; and based on a selection of the graphical representation, 

configuring the first playback device and the second playback device as a bonded zone in the multimedia playback system.
therefore the conflicting patent anticipates the claims in the instant application since narrower claims anticipate broader claims. 
4. The tangible, non-transitory computer-readable media of claim 1, wherein configuring the group of playback devices to include the first playback device comprises: configuring the first playback device to playback a first channel component of stereo audio content; and configuring the second playback device to playback a second channel component of the stereo audio content.
11. The tangible, non-transitory computer-readable medium of claim 9, wherein configuring the first playback device and the second playback device to playback audio content as the bonded zone in the multimedia playback system comprises: configuring the first playback device to playback one of a left or right channel component of audio content; and configuring the second playback device to playback the other of the left or right channel component of audio content.
Similar claims in that both are directed towards configuring the playback device to play stereo audio content.

Claim 17, 20
Similar rationale as above (claim 1 of instant application)
Claim 14
Claim 18



---------------------------------------
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 
Claims 1, 10-11, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 14, 17 of U.S. Patent No. 9,871,696 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards configuring a playback device to join a group of playback devices in a playback system based on compatibility and proximity (i.e. zone) to the other playback devices in the group.
Current Application
US Patent
9,871,696 B2
Comments


receiving an indication to add a first playback device to a playback system, wherein the playback system comprises a group of playback devices comprising at least a second playback device, 



and wherein the group of playback devices comprises a group name; 
























determining whether the first playback device is (i) compatible for grouping with the group of playback devices and (ii) within a threshold proximity of at least one playback device of the group of playback devices; and in response to determining that the first playback device is compatible for grouping with the group of playback devices and within the threshold proximity of at least one playback device of the group of playback devices, 















receiving from a first playback device that is not configured for a multimedia playback system, a message indicating (i) the first playback device is available to join the multimedia playback system and (ii) one or more characteristics of the first playback device; 

14. The tangible, non-transitory computer-readable medium of claim 9, wherein the information indicating the playback zone in the multimedia playback system further indicates a name of the playback zone, and wherein configuring the first playback device and the second playback device as a bonded zone in the multimedia playback system comprises: naming the bonded zone based on the name of the playback zone.


receiving information indicating (i) a playback zone in the multimedia playback system, (ii) a second playback device in the playback zone, and (iii) one or more characteristics of the second playback device; 

based on the one or more characteristics of the first playback device and the one or more characteristics of the second playback device, determining that the first playback device is compatible to join the playback zone as a part of a bonded zone with the second playback device; 







displaying on a user interface, a graphical representation selectable to configure the first playback device for the multimedia playback system as a part of the bonded zone with the second playback device; and 


therefore the conflicting patent anticipates the claims in the instant application since narrower claims anticipate broader claims.

14. The tangible, non-transitory computer-readable medium of claim 9, wherein the information indicating the playback zone in the multimedia playback system further indicates a name of the playback zone, and wherein configuring the first playback device and the second playback device as a bonded zone in the multimedia playback system comprises: naming the bonded zone based on the name of the playback zone.
Similar claims in configuring the playback device to have the group name of the group of playback devices.
Claim 11
Claim 17
Similar rationale as above (Claim 1 of instant application).
Claim 20
Claim 14
Similar claims albeit different categories of invention.


---------------------------------------
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 of U.S. Patent No. 9,344,292 B2. Although the they are each drawn towards configuring a playback device to join a group of playback devices in a playback system based on compatibility and proximity (i.e. location) to the other playback devices in the group. 

Current Application
Patent9,344,292 B2
Comments










receiving an indication to add a first playback device to a playback system, wherein the playback system comprises a group of playback devices comprising at least a second playback device, 










determining whether the first playback device is (i) compatible for grouping with the group of playback devices and (ii) within a threshold proximity of at least one playback device of the group of playback 



and wherein the group of playback devices comprises a group name;



configuring the group of playback devices to include the first playback device.














identifying and analyzing, automatically using a processor, a playback network topology to identify one or more second playback devices connected to the playback network at one or more second locations;
	
analyzing, using the processor, the first playback device to be added to the playback network to identify the first playback device and the first location associated with the first playback device; and


comparing, using the processor, a) the first playback device to be added to the playback network to b) the one or more second playback devices already connected to the playback network to identify a relationship between the first playback device to be added to the playback network and the one or more second playback devices already connected to the playback network, wherein comparing the first playback device and the one or more second playback devices includes comparing a) at least one of the identification of the first playback and the first location with b) at least one of the identification of the one or  determine a compatibility in the relationship between the first playback device and the one or more second playback devices based on the comparison;	
	when the first playback device is determined to be compatible with at least one of the one or more second playback devices, 

generating a first playback device name for the first playback device according to the one or more additional playback devices determined to be compatible and 

configuring the first playback device with respect to the one or more additional playback devices determined to be compatible;
	when the first playback device is determined to be not compatible with the one or more additional playback devices, generating a subset of names for selection as the first playback device name for the first playback device based on the identification of the first playback device and the first location;
	updating a configuration of the playback network topology based on the first playback device name, the identification of the first playback device, and the relationship between the first playback device to be added to 
therefore the conflicting patent anticipates the claims in the instant application since narrower claims anticipate broader claims.

Claim 6
Same rationale as above.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claim1-5, 9-15, 19-20 rejected under 35 U.S.C. 103(a) as being unpatentable over Barnhill, JR (2009/0132698 A1 hereinafter “Barnhill”) in view of Spurgat et al. (US 2002/0173273 A1, hereinafter “Spurgat”) also in further view of Ramsay et al. (US PG Pub 2010/0299639 A1 hereinafter “Ramsay”).

Regarding claim 1, Barnhill teaches:
Tangible, non-transitory computer-readable media comprising instructions encoded therein, wherein the instructions, when executed, cause a computing device (Barnhill: par 86; i.e. processor based devices) to perform functions comprising: 
(i.e. catalogs) to add a first playback device (par 18, fig. 7, see also par 67) to a playback system (Barnhill: par 57: “When devices are discovered the appliance catalogs the devices, the resources and services available on the device”), wherein the playback system comprises a group of playback devices comprising at least a second playback device (fig. 1, par 28, i.e. home network containing multiple computing devices); 
determining whether the first playback device is (i) compatible with the group of playback devices (par 25, discovery of devices in home networks, par 28, i.e. the home network includes devices 106… compatible devices 106, Examiner notes that claim 16 more explicitly suggests that a discovery of compatible devices is performed. See also par 44, i.e. compatible devices join the network) and (ii) within a threshold proximity of at least one playback device of the group of playback devices (par 25-26; i.e. managing and installing devices in a home network… a local area network that provides interoperability of connected and independent devices; Examiner notes that a local area network is well known to be an area where devices are located within a defined proximity); and 
in response to determining that the first playback device is compatible with the group of playback devices and within the threshold proximity of the at least one playback device of the group of playback devices, configuring the group of playback devices to include the first playback device (par 66: “Once the information is obtained for the new device, it is written to the registry. The registry is a data structure that contains all relevant information regarding the device and is a component of the network topography. The registration process consists of writing new device data to the registry, as well as informing all other devices in the network of the existence of the new device. The topography is then updated to reflect the new network.”).  
Although Barnhill teaches the determining of compatibility of devices in order to add the device to a home network based on threshold proximity or discoverability among the devices, the limitations newly amended appear to recite an intended use.  The compatibility is intended to be used “for playing audio content” and the threshold proximity is also intended and suitable to be used “for playing audio content with the at least one playback device of the group”. Consequently, patentable weight is not given to the intended use limitations.  Since Barnhill teaches the determination of compatibility of the first playback device with the group of playback devices and determination of a threshold proximity between the first playback device with at least one of the playback devices from the group, as explained above, therefore, Barnhill also enables the intended use recited “for playing audio content”, as it is implied in Barnhill, paragraph 48 “the output display for any of the devices, such as media playback devices”.  
Even if this newly added amended is not construed as intended use, Spurgat suggests:
[a first playback device is] compatible (i.e. communication, interaction, and synchronization) for playing audio content with the group of playback devices (par 7; wireless communication system provides increased functionality, such as communication, interaction, and synchronization between a gateway and various digital audio players.  Examiner notes that such communication, interaction, and synchronization implies that the audio players are compatible to play music, as Spurgat later indicates that the music is continued between audio players in a seamless manner (i.e. par 48); see also par 7; i.e. synchronize playlists between digital audio players);
wherein the threshold proximity is suitable for playing audio content with the at least one playback device of the group (fig. 3, pars. 48, audio player comes into range with the audio gateway to automatically continue the same music and playlist in a seamless manner, see also par 7; i.e. synchronize playlists between digital audio players)
Furthermore, Spurgat, after determining that the audio players can communicate with each other and are within a range with the audio gateway, then forms a local wireless network including the added devices, as Spurgat shows in Figure 3 (par 34, digital audio players that are now within range of the wireless network form a local wireless network as seen in figure 3).  Accordingly, it would have been obvious to one having ordinary skill in the art before the invention was made to have implemented a mechanism to determine compatibility between one playback device and a group of playback devices and determine a threshold proximity suitable for playing audio content with at least one playback device of the group, as taught by Spurgat, to Barnhill’s invention.  The motivation to do so would be in order to provide for increased functionality, such as communication, interaction and synchronization between a computing platform and various mobile, portable or fixed digital audio players, as well as providing a communication link between the various digital audio players themselves (Spurgat: Abstract).
Barnhill and  Spurgat do not explicitly teach yet Ramsay suggests:
wherein the group of playback devices comprises a group name (par 89; i.e. group of speaker devices is identified by the name “Group 1”).
Accordingly, it would have been obvious to one having ordinary skill in the art before the invention was made to have implemented a mechanism to identify a group of playback devices with a group name, as taught by Ramsay, to Barnhill and Spurgat’s invention.  The motivation to do so would be in order for the identifying names to be  descriptive of the function/purpose/location of a particular speaker/group/zone (Ramsay: par 94).  
Regarding claim 2, the combination of Barnhill, Spurgat, and Ramsay teach:
The tangible, non-transitory computer-readable media of claim 1, wherein configuring the group of playback devices to include the first playback device comprises displaying, via a user interface, a list of available group names comprising the group name, wherein the group name of the group of playback devices is displayed at a beginning (Ramsay: i.e. scrollbar – Examiner notes that with a scrollbar, the user has the ability to display the group name at the top) of the list of available group names (Ramsay: par 94; i.e. example of names given.  “allow display of a larger number of icons than shown in the present illustration, for example by way of a scrollbar, hierarchical menus (which may be expandable for groups/zones to identify constituents)”).  
Regarding claim 3, the combination of Barnhill, Spurgat, and Ramsay teach:
The tangible, non-transitory computer-readable media of claim 1, wherein the functions further comprise: in response to determining that the first playback device is not within a threshold proximity of at least one playback device of the group of playback devices (Barnhill: par 71; i.e. removed devices; Examiner notes that removed devices are no longer present, therefore not within range or proximity of other devices), adding the first playback device to the playback system (Barnhill: par 71; i.e. the device is flagged as unmanaged or disabled) and configuring the first playback device to have a name that is different than the group name (Barnhill: par 71; i.e. the device is flagged as unmanaged or disabled; Examiner notes that the flagging is an identification of the device to have a different name than the group name as it is identified as unmanaged or disabled).  
Regarding claim 4, the combination of Barnhill, Spurgat, and Ramsay teach:
The tangible, non-transitory computer-readable media of claim 1, wherein configuring the group of playback devices to include the first playback device comprises: configuring the first playback device to playback a first channel component (i.e. one speaker) of stereo audio content; and configuring the second playback device (i.e. the other [speaker]) to playback a second channel component of the stereo audio content (Ramsay: par 81: “The set operates as a stereo pair (i.e. one speaker renders and plays back a left channel signal, the other a right channel signal).”).  
Regarding claim 5, the combination of Barnhill, Spurgat, and Ramsay teach:
The tangible, non-transitory computer-readable media of claim 1, wherein configuring the group of playback devices to include the first playback device comprises: configuring the first playback device to playback a first channel component (left channel of a stereo pair) of multi- channel audio content (Ramsay: par 81: “The set operates as a stereo pair (i.e. one speaker renders and plays back a left channel signal, the other a right channel signal).”); and configuring the second playback (right channel of the stereo pair) of the multi-channel audio content (Ramsay: par 81: “The set operates as a stereo pair (i.e. one speaker renders and plays back a left channel signal, the other a right channel signal).”).  
Regarding claim 9, the combination of Barnhill, Spurgat, and Ramsay teach:
The tangible, non-transitory computer-readable media of claim 1, wherein the first playback device is a first type of playback device (Ramsay: par 182: DVD surround system, fig. 17, speaker 1703), wherein the second playback device is the first type of playback device (Ramsay: par 182: DVD surround system, fig. 17, speaker 1707), and wherein the group of playback devices is configured to play stereo content in synchrony (Ramsay: par 182, surround system).  
Regarding claim 10, the combination of Barnhill, Spurgat, and Ramsay teach:
The tangible, non-transitory computer-readable media of claim 1, wherein configuring the group of playback devices to include the first playback device comprises configuring the first playback device to have the group name of the group of playback devices (Ramsay: fig. 2B; par 89; i.e. group of speaker devices is identified by the name “Group 1”).  
Regarding claim 11,  all limitations are set forth and rejected as discussed in claim 1.
Regarding claim 12,  all limitations are set forth and rejected as discussed in claim 2.
Regarding claim 13,  all limitations are set forth and rejected as discussed in claim 3.
Regarding claim 14,  all limitations are set forth and rejected as discussed in claim 4
Regarding claim 15,  all limitations are set forth and rejected as discussed in claim 5.
Regarding claim 19,  all limitations are set forth and rejected as discussed in claim 9.
Regarding claim 20,  all limitations are set forth and rejected as discussed in claim 10.
Claim 6-7, 16-17 rejected under 35 U.S.C. 103(a) as being unpatentable over Barnhill, JR (2009/0132698 A1 hereinafter “Barnhill”) in view of Spurgat et al. (US 2002/0173273 A1, hereinafter “Spurgat”) also in further view of Ramsay et al. (US PG Pub 2010/0299639 A1 hereinafter “Ramsay”) in further view of McKee Cooper et al. (US 2006/0062398 A1, hereinafter “McKee”).

Regarding claim 6,  the combination of Barnhill, Spurgat, and Ramsay do not explicitly teach yet McKee suggests:
The tangible, non-transitory computer-readable media of claim 1, wherein determining whether the first playback device is within a threshold proximity of at least one playback device of the group of playback devices comprises determining whether the first playback device is within the threshold proximity (i.e. location/distance) of the at least one playback device of the group of playback devices based on a measurement of network latency (i.e. time delay) between the first playback device and the at least one playback device of the group of playback devices (par 41; the audio signal is sampled from a speaker to a microphone in order to effectively measure time delay which yields in the calculation of speakers distance.  See also par 16 [and for more clarity - claim 13]).  
	Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was made to have implemented a distance measuring mechanism using the network latency, as taught by McKee, to Barnhill, Spurgat, and Ramsay’s invention.  The motivation to do so would be in order to calculate the relative distance of the speaker in order to provide optimal sound levels in a home theater system (McKee: par 16).
Regarding claim 7, same rationale for combination of McKee to Barnhill, Spurgat, and Ramsay, which was combined in claim 6, applies here as it encompasses same subject matter.  Therefore, the combination of Barnhill, Spurgat, Ramsay, and McKee teach:
The tangible, non-transitory computer-readable media of claim 1, wherein determining whether the first playback device is within the threshold proximity (i.e. location/distance) of the at least one playback device of the group of playback devices comprises determining whether the first playback device is within a threshold proximity of at least one playback device of the group of playback devices based on playback of an audio signal by the first playback device and detection of the audio signal by the at least one playback device of the group of playback devices  (McKee: par 41; the audio signal between two speakers is sampled in order to effectively measure time delay which yields in the calculation of speakers distance.  See also par 16 [and for more clarity - claim 13]).
Regarding claim 16, all limitations are set forth and rejected as discussed in claim 6.
Regarding claim 17,  all limitations are set forth and rejected as discussed in claim 7.
Claim 8, 18 rejected under 35 U.S.C. 103(a) as being unpatentable over Barnhill, JR (2009/0132698 A1 hereinafter “Barnhill”) in view of Spurgat et al. (US 2002/0173273 A1, hereinafter “Spurgat”) also in further view of Ramsay et al. (US PG Pub 2010/0299639 A1 hereinafter “Ramsay”) in further view of Yoon et al. (US 2011/0150228 A1, hereinafter “Yoon”).

Regarding claim 8, Barnhill, Spurgat, and Ramsay teach a home network of speakers which can imply a home theater system.  However, Yoon fully suggests and supports: 
The tangible, non-transitory computer-readable media of claim 1, wherein the first playback device comprises a satellite playback device (par 41, i.e. rear speaker and subwoofer speaker [Examiner notes that this is surround sound], fig. 1), wherein the second playback device comprises a sound bar playback device (par 41; i.e. sound bar 120, fig. 1), and wherein the group of playback devices is configured to play surround content in synchrony (par 93 – listening to audio, see also par 49-50, 53.  Examiner notes that the listening to audio implies a synchrony in the audio output).
	Accordingly, it would have been obvious to one having ordinary skill in the art before the invention was made to include satellite speaker and sound bar to play sound in synchrony, as taught by Yoon, to Barnhill, Spurgat, and Ramsay’s invention.  The (Yoon: par 49-53).  
Regarding claim 18,  all limitations are set forth and rejected as discussed in claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is 571-272-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lizbeth  Torres-Diaz/
Examiner, Art Unit 2495
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495                                                                                                                                                                                                        


February 26, 2021